 



Exhibit 10.21
FORM OF INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
as of ___, by and between Tenby Pharma Inc., a Delaware corporation (the
“Company”), and ___(“Indemnitee”).
     WHEREAS, the Board of Directors of the Company (the “Board of Directors”)
has determined that it is essential to the Company to retain and attract as
directors and officers the most capable persons available;
     WHEREAS, Indemnitee currently serves or has been asked by the Company to
serve as a director and/or officer of the Company;
     WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;
     WHEREAS, in recognition of Indemnitee’s need for substantial protection
against personal liability, and in order to induce Indemnitee to serve or to
continue to serve as a director and/or officer of the Company, the Company has
agreed to indemnify and to advance expenses and costs incurred by Indemnitee in
connection with any claims, suits or other proceedings arising out of his
service, to the fullest extent permitted by law; and
     WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advancement of expenses.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     Section 1. Definitions. For purposes of this Agreement:
          (a) “Change in Control” shall be deemed to have occurred if after the
Effective Date (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any holder
of the Company’s voting securities as of the Effective Date, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding voting
securities without the prior approval of at least two-thirds (2/3) of the
members of the Board of Directors in office immediately prior to such person
attaining such percentage interest, (ii) there occurs a proxy contest, or the
Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization not approved by at least two-thirds (2/3) of
the members of the Board of Directors then in office, and as a consequence of
which members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter, or (iii) during any period of two (2) consecutive years, other than
as a result of an event described in clause (a)(ii) of this Section 1,
individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors.
          (b) “Corporate Status” means the status of a person who is or was a
director, trustee, officer, employee, agent or fiduciary of the Company or of
any other corporation, partnership,

 



--------------------------------------------------------------------------------



 



joint venture, trust, employee benefit plan or other enterprise for which such
person is or was serving at the request of the Company.
          (c) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification or
advancement of Expenses is sought by Indemnitee.
          (d) “Effective Date” means the date set forth in the first paragraph
of this Agreement.
          (e) “Enterprise” means the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the request of the Company as a director,
trustee, officer, employee, agent or fiduciary.
          (f) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (g) “Expenses” shall include all reasonable out-of-pocket attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with (i) prosecuting, defending,
preparing to prosecute or defend, investigating, or being or preparing to be a
witness in a Proceeding and (ii) establishing a right to indemnification in
accordance with this Agreement.
          (h) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement or of other indemnitees
under similar agreements), or (ii) any other party to or witness in the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
          (i) “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative (including on appeal), except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee.
     In addition, in this Agreement, (i) references to “fines” shall include any
excise tax assessed with respect to any employee benefit plan, (ii) references
to “serving at the request of the Company” shall include any service as an
officer, director, committee member or official which imposes duties on, or
involves services by, such person, with respect to an employee benefit plan, its
participants or beneficiaries, and (iii) action taken or omitted to be taken by
Indemnitee with respect to an employee benefit plan in the performance of
Indemnitee’s duties for a purpose reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to be a purpose that is “not opposed to the best interests of
the Company”.
     Section 2. Indemnification — General. The Company shall indemnify, and
advance Expenses to, Indemnitee (a) to the fullest extent permitted by
applicable law, as amended from time to time and (b) without limitation of
clause (a), as provided in this Agreement; provided, however, that no

 



--------------------------------------------------------------------------------



 



change in applicable law after the Effective Date shall have the effect of
reducing the benefits available to Indemnitee hereunder based on applicable law
as in effect on the Effective Date. The rights of Indemnitee provided in this
Section 2 shall include, without limitation, the rights set forth in the other
sections of this Agreement, and any additional rights to indemnification
permitted by (i) Section 145 of the Delaware General Corporation Law (the
“DGCL”), (ii) the charter or bylaws of the Company, (iii) a resolution of
stockholders or directors, or (iv) any other agreement to which the Company is a
party.
     Section 3. Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 3 if, by reason of his Corporate Status, he is, or is threatened
to be, made a party to or a witness in any threatened, pending, or completed
Proceeding, other than a Proceeding by or in the right of the Company. Pursuant
to this Section 3, Indemnitee shall be indemnified against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding by
reason of his Corporate Status if Indemnitee acted in good faith and in a manner
in which Indemnitee reasonably believed was in (or not opposed to) the best
interests of the Company, and (b) in the case of any criminal Proceeding,
Indemnitee had no reasonable cause to believe that his conduct was unlawful.
     Section 4. Proceedings by or in the Right of the Company. Indemnitee shall
be entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status, he is, or is threatened to be, made a party to
or a witness in any threatened, pending or completed Proceeding brought by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by him or on his behalf in connection with such Proceeding
if Indemnitee acted in good faith and in a manner in which Indemnitee reasonably
believed was in (or not opposed to) the best interests of the Company; provided,
however, if applicable law so provides, no indemnification against such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been adjudged to be liable to the Company unless and
to the extent that a court of appropriate jurisdiction shall determine that such
indemnification may be made.
     Section 5 Court-Ordered Indemnification. Notwithstanding any other
provision of this Agreement, a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as the court shall require, may order
indemnification in the following circumstances: (a) if it determines Indemnitee
is entitled to reimbursement under Section 145 of the DGCL, the court shall
order indemnification, in which case Indemnitee shall be entitled to recover the
expenses of securing such reimbursement, or (b) if it determines that Indemnitee
is fairly and reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not Indemnitee has met the standards of conduct set
forth in Section 145 of the DGCL, the court may order such indemnification as
the court shall deem proper.
     Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Corporate Status, made a party to and is
successful, on the merits or otherwise, in the defense of any Proceeding, he
shall be indemnified for all Expenses incurred by him or on his behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 6 for all Expenses incurred by him or on his
behalf in connection with each successfully resolved claim, issue or matter,
allocated on a reasonable and proportionate basis. For purposes of this
Section 6 and without limitation of the foregoing, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

 



--------------------------------------------------------------------------------



 



     Section 7. Advancement of Expenses. The Company shall advance all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding to
which Indemnitee is, or is threatened to be, made a party or a witness by reason
of Indemnitee’s Corporate Status, within twenty (20) days after the receipt by
the Company of a statement or statements from Indemnitee requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding and without regard to Indemnitee’s ultimate entitlement to
indemnification under this Agreement. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by a written affirmation by Indemnitee of Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification by
the Company as authorized by applicable law and by this Agreement has been met
and a written undertaking by or on behalf of Indemnitee, in such form as the
Company may from time to time reasonably require or as may be required under
applicable law as in effect at the time of the execution thereof, to reimburse
the portion of any Expenses advanced to Indemnitee relating to claims, issues or
matters in the Proceeding as to which it shall ultimately be established that
the standard of conduct has not been met. The undertaking to reimburse Expenses
required by this Section 7 shall be an unlimited general obligation by or on
behalf of Indemnitee and shall be accepted without reference to Indemnitee’s
financial ability to repay such advanced Expenses and without any requirement to
post security therefor. Advances shall be unsecured and interest free.
     Section 8. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification and payment of Expenses under this
Agreement (other than advance of Expenses, which shall be governed by
Section 7), Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The omission to notify
the Company will not relieve the Company from any liability that it may have to
Indemnitee under this Agreement, except and only to the extent set forth in
Section 11(a). The Secretary of the Company shall, promptly upon receipt of such
a request for indemnification, advise the Board of Directors in writing that
Indemnitee has requested indemnification.
          (b) Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 8(a), a determination, if required by applicable
law, with respect to Indemnitee’s entitlement thereto shall promptly be made in
the specific case as follows: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee, or (ii) if a Change of Control shall not
have occurred, (A) by the Board of Directors (or a duly authorized committee
thereof) by a majority vote of Disinterested Directors (in either case, even
though less than a quorum), (B) if there are no Disinterested Directors or, a
majority of the Disinterested Directors so directs, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee, or (C) if so directed by a majority of the members of the Board of
Directors, by the stockholders of the Company.
          (c) If an Independent Counsel is retained pursuant to this Section 8
and a Change of Control has not occurred, Independent Counsel shall be selected
by the Board of Directors, with the approval of Indemnitee, which approval will
not be unreasonably delayed, conditioned or withheld. If an Independent Counsel
is retained pursuant to this Section 8 and a Change of Control has occurred,
Independent Counsel shall be selected by Indemnitee, with the approval of the
Board of Directors, which approval shall not be unreasonably delayed,
conditioned or withheld. The Company agrees to pay the reasonable fees and
disbursements of the Independent Counsel and to indemnify fully such Independent
Counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or the
Independent Counsel’s engagement pursuant hereto.

 



--------------------------------------------------------------------------------



 



          (d) If it is determined that Indemnitee is entitled to indemnification
pursuant to this Section 8, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board of Directors or Independent Counsel if retained pursuant
to this Section 8. Any Expenses incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom.
     Section 9. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 8(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.
          (b) The termination of any Proceeding by judgment, order, settlement,
conviction, a plea of nolo contendere or its equivalent, or an entry of an order
of probation prior to judgment, does not create a presumption that Indemnitee
did not meet the requisite standard of conduct described herein for
indemnification.
          (c) Unless Indemnitee has reason to believe otherwise, for purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise. The provisions of this Section 9(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.
          (d) The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise, excluding the Indemnitee, shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
     Section 10. Remedies of Indemnitee.
          (a) If (i) a determination is made pursuant to Section 8 that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to

 



--------------------------------------------------------------------------------



 



Section 7, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 8(b) within thirty (30) days after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to Section 6 within ten (10) days after receipt by the Company
of a written request therefor, or (v) payment of indemnification is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication in
an appropriate court located in the State of Delaware, or in any other court of
competent jurisdiction, of his entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
commercial Arbitration Rules of the American Arbitration Association. Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within one hundred eight (180) days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 10(a).
          (b) In any judicial proceeding or arbitration commenced pursuant to
this Section 10 the Company shall have the burden of proving that Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.
          (c) If a determination shall have been made pursuant to Section 8(b)
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 10, absent a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification.
          (d) In the event that Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication of or an award in arbitration to enforce his rights under,
or to recover damages for breach of, this Agreement, the Company shall pay on
his behalf, in advance, and Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company for, any and all Expenses
incurred by him in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.
     Section 11. Defense of the Underlying Proceeding.
          (a) Indemnitee shall notify the Company promptly upon being served
with or receiving any summons, citation, subpoena, complaint, indictment,
information, notice, request or other document relating to any Proceeding which
may result in the right to indemnification or the advancement of Expenses
hereunder; provided, however, that the failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advancement of Expenses under
this Agreement unless the Company’s ability to defend in such Proceeding or to
obtain proceeds under any insurance policy is materially and adversely
prejudiced thereby, and then only to the extent the Company is thereby actually
so prejudiced.
          (b) Subject to the provisions of the last sentence of this Section
11(b) and of Section 11(c), the Company shall have the right to defend
Indemnitee in any Proceeding which may give rise to indemnification hereunder;
provided, however, that the Company shall notify Indemnitee of any such decision
to defend within fifteen (15) calendar days following receipt of notice of any
such Proceeding under Section 11(a). The Company shall not be liable to
indemnify Indemnitee under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected without the Company’s written consent;
provided, however, that if a Change in Control has occurred, the Company shall
be liable for indemnification of Indemnitee for amounts paid in settlement if
the Independent Counsel has approved

 



--------------------------------------------------------------------------------



 



such settlement in writing. The Company shall not, without the prior written
consent of Indemnitee, consent to the entry of any judgment against Indemnitee
or enter into any settlement or compromise which (i) includes an admission of
fault of Indemnitee or (ii) does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release shall be in form and substance reasonably satisfactory to
Indemnitee. Neither the Company nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement. This Section 11(b) shall not apply to a
Proceeding brought by Indemnitee under Section 10 or Section 17.
          (c) Notwithstanding the provisions of Section 11(b), if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon advice of counsel to
Indemnitee, that he may have separate defenses or counterclaims to assert with
respect to any issue which may not be consistent with other defendants in such
Proceeding, (ii) Indemnitee reasonably concludes, based upon advice of counsel
to Indemnitee, that an actual or apparent conflict of interest or potential
conflict of interest exists between Indemnitee and the Company, or (iii) if the
Company fails to assume the defense of such Proceeding in a timely manner,
Indemnitee shall be entitled to be represented by separate legal counsel of
Indemnitee’s choice, at the expense of the Company. In addition, if the Company
fails to comply with any of its obligations under this Agreement or in the event
that the Company or any other person takes any action to declare this Agreement
void or unenforceable, or institutes any Proceeding to deny or to recover from
Indemnitee the benefits intended to be provided to Indemnitee hereunder,
Indemnitee shall have the right to retain counsel of Indemnitee’s choice, at the
expense of the Company (subject to Section 10(d)), to represent Indemnitee in
connection with any such matter.
     Section 12. Non-Exclusivity; Survival of Rights; Subrogation; Insurance.
          (a) The rights of indemnification and advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the charter
or bylaws of the Company, any agreement or a resolution of the stockholders
entitled to vote generally in the election of directors or of the Board of
Directors, or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal without
Indemnitee’s written consent. To the extent that a change in applicable law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
charter or bylaws or this Agreement, except with respect to suits against the
Company relating to this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
          (b) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
          (c) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable or payable or reimbursable as
Expenses hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

 



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Agreement to the
contrary, the Company shall not be liable for indemnification or advancement of
Expenses in connection with any settlement or judgment for insider trading or
for disgorgement of profits pursuant to Section 16(b) of the Exchange Act.
     Section 13. Insurance. The Company has obtained, or will use its reasonable
best efforts to obtain, directors’ and officers’ liability insurance, on terms
and conditions deemed appropriate by the Board of Directors, with the advice of
counsel, covering Indemnitee or any claim made against Indemnitee for service as
a director or officer of the Company and covering the Company for any
indemnification or advancement of Expenses made by the Company to Indemnitee for
any claims made against Indemnitee for service as a director or officer of the
Company.
     Section 14. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is or may be,
by reason of his Corporate Status, a witness in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party but in which the Indemnitee receives a subpoena to testify, he shall be
advanced all Expenses and indemnified against all Expenses incurred by him or on
his behalf in connection therewith.
     Section 15. Duration of Agreement; Binding Effect.
          (a) This Agreement shall continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, trustee, officer, employee, agent or fiduciary of another
Enterprise) and shall continue thereafter so long as Indemnitee shall be subject
to any Proceeding (or any proceeding commenced under Section 10) by reason of
his Corporate Status; provided, that the rights of Indemnitee hereunder shall
continue until the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 10 relating thereto.
          (b) The indemnification and advancement of Expenses provided by, or
granted pursuant to, this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, trustee, officer,
employee, agent fiduciary of any Enterprise, and shall inure to the benefit of
Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.
          (c) The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
     Section 16. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby, and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of

 



--------------------------------------------------------------------------------



 



any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
     Section 17. Exception to Right of Indemnification or Advancement of
Expenses. Notwithstanding any other provision of this Agreement, Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding brought by Indemnitee, unless (a) the
Proceeding is brought to enforce indemnification under this Agreement, and then
only to the extent in accordance with and as authorized by Sections 7 and 10 of
this Agreement, or (b) the Company’s charter, bylaws, a resolution of the
stockholders entitled to vote generally in the election of directors or of the
Board of Directors or an agreement approved by the Board of Directors to which
the Company is a party expressly provides otherwise.
     Section 18. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.
     Section 19. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     Section 20. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     Section 21. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:
     If to Indemnitee, to the address set forth on the signature page hereto.
     If to the Company, to:
Sirion Therapeutics, Inc.
3110 Cherry Palm Drive, Suite 340
Tampa, FL 33619
Attention: Barry Butler
Fax: (813) 496-7328
     With a copy to:
Hill, Ward & Henderson, P.A.
101 East Kennedy Boulevard, Suite 3700
Tampa, FL 33602
Attention: Reid Haney, Esq.
Fax: (813) 221-2900

 



--------------------------------------------------------------------------------



 



or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
     Section 22. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflicts of laws rules.
     Section 23. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

            Tenby Pharma Inc.
      By:           Barry Butler        Chief Executive Officer     

      [ADDRESS]    

 
[INDEMNITEE]

 